Exhibit 32.2 Certification Pursuant to Section 1350 of Title 18 of the United States Code, the undersigned hereby certifies that: (1) I have reviewed the Quarterly Report on Form 10-Q of Inland Land Appreciation Fund II, L.P.(the "Report") to which this statement is an Exhibit; (2) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (3) The information contained in the Report fairly represents, in all material respects, the financial condition and results of operations of Inland Land Appreciation Fund II, L.P. By: Inland Real Estate Investment Corporation General Partner By: /s/ Donna Urbain Name: Donna Urbain Title: Principal Financial Officer of the Partnership Date: August 4, 2016
